 1                                Amended Creditor List New Creditors
 2   Peggy Campbell
 3
     Collector of Revenue
     411 Jules Street Suite 123
 4   St. Joseph, MO 64501-1788
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 17-42589    Doc# 20-2      Filed:Creditor
                                     Amended 04/10/19List NewEntered:
                                                              Creditors - 104/10/19   11:20:40   Page 1 of
                                                      1
